Case 2:19-cv-04237-SVW-PJW Document 18-2 Filed 07/03/19 Page 1 of 5 Page ID #:478




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                             Civil Action No. 2:19-cv-04237-SVW-PJW

  NANO FOUNDATION, LTD., a New York non-profit corporation; and
  COLIN LEMAHIEU, an individual
       Plaintiffs,
  v.
  DAVID C. SILVER, an individual;
        Defendant.
  ________________________________________________/
                             DECLARATION OF F. JASON SEIBERT
         Pursuant to 28 U.S.C. § 1746, I, F. JASON SEIBERT, declare and affirm the following:
         1.     My name is F. Jason Seibert. I am more than 21-years-old and make this
  Declaration based upon my personal knowledge and review of the relevant documents.
          2.     I am an attorney with Seibert Law, which -- along with co-counsel Reif Law Group
  -- is currently representing Defendant David C. Silver (“Mr. Silver”) in the above-captioned
  lawsuit.
          3.     Mr. Silver is an attorney whose law firm (Silver Miller), along with The Braunstein
  Law Firm PLLC, represented the plaintiff and putative plaintiff class in the class action lawsuit
  styled Brola v. Nano, et al., U.S. District Court - E.D.N.Y. - Case No: 1:18-cv-02049-NG-RML
  (the “First NANO Lawsuit”).
          4.      On June 3, 2019, I engaged in a good faith “meet and confer” telephone conference
  with Plaintiffs’ counsel Ryan M. Lapine, Esq. to discuss, among other things, the apparent lack of
  legal and factual support for the Complaint filed by Plaintiffs in the instant matter. During that
  telephone conference, Plaintiffs’ counsel conceded to me that he was unaware that when the parties
  to the First NANO Lawsuit -- including Colin LeMahieu and his Nano corporate alter ego --
  resolved that putative class action, they entered into a Settlement Agreement that included a
  “Mutual General Release.” Shortly following that telephone call, I provided Plaintiffs’ counsel a
  copy of the Settlement Agreement.
          5.      On June 10, 2019, pursuant to Fed.R.Civ.P. 11(c)(2), my co-counsel notified
  Plaintiffs and Plaintiffs’ counsel by service of a cover letter that enclosed a draft copy of Defendant
  David C. Silver’s Motion for Attorneys’ Fees and Sanctions pursuant to Federal Rule of Civil
  Procedure 11 against: (1) Plaintiffs Nano Foundation, Ltd. and Colin LeMahieu, and (2) Ryan M.
  Lapine, Esq., Joshua H. Herr, Esq., and Pierce, Rosenfeld, Meyer & Sussman, LLP (the “Motion
  for Sanctions”), which demonstrated that Plaintiffs’ maintenance of their Complaint was improper,
  legally insufficient, without basis in law or fact, and frivolous. At that time, my co-counsel and I
  demanded that the Complaint be withdrawn and voluntarily dismissed with prejudice. Attached
  hereto as Exhibit “A” is a true and correct copy of my co-counsel’s June 10, 2019 demand letter.
Case 2:19-cv-04237-SVW-PJW Document 18-2 Filed 07/03/19 Page 2 of 5 Page ID #:479
                                                               Civil Action No. 2:19-cv-04237-SVW-PJW
                                                                            Declaration of F. Jason Seibert

          6.      Plaintiffs and Plaintiffs’ counsel failed to respond, correct, or dismiss the
  Complaint within twenty-one (21) days after service of the demand letter and service of a copy of
  the draft of the Motion for Sanctions upon them.


                                         VERIFICATION
         I, F. JASON SEIBERT, hereby verify and declare under penalty of perjury that I am
  counsel for the defendant in the above-captioned matter, that I have read the foregoing Declaration
  and know the contents thereof, and that the matters contained in the Declaration are true to my
  own knowledge.
     I hereby verify and declare under penalty of perjury that the foregoing is true and correct.

                                                       ____________________________________
                                                       F. JASON SEIBERT

  DATED this     3rd day of July 2019.




                                                 -2-
Case 2:19-cv-04237-SVW-PJW Document 18-2 Filed 07/03/19 Page 3 of 5 Page ID #:480




                                              June 10, 2019

  VIA ELECTRONIC MAIL
  Ryan M. Lapine, Esq.
  Joshua H. Herr, Esq.
  PIERCE ROSENFELD, MEYER & SUSSMAN, LLP
  232 North Canon Drive
  Beverly Hills, CA 90210-5302
  E-mail: RLapine@rmslaw.com; JHerr@rmslaw.com

          Re:     Nano Foundation, Ltd. and Colin LeMahieu v. David C. Silver
                  U.S. District Court - C.D. Cal. - Case No. 2:19-cv-04237 DDP (PJWx)

  Dear Counsel:

         As I believe you were advised during your May 3, 2019 telephone conference with my co-
  counsel F. Jason Seibert, Esq., my law firm -- along with Seibert Law -- has been retained to
  represent Defendant David C. Silver (“Mr. Silver”) in connection with the above-referenced
  matter. Please accept this letter, pursuant to the provisions of Federal Rule of Civil Procedure 11,
  as a demand that you voluntarily withdraw the Complaint you filed on behalf of Nano Foundation,
  Ltd. and Colin LeMahieu (the “Complaint”) in the above-referenced matter. The arguments in the
  Complaint are patently frivolous, are presented in bad faith, and lack both factual and legal support.

           As you know, pursuant to Rule 11, by presenting to the court a pleading, written motion,
  or other paper -- whether by signing, filing, submitting, or later advocating it -- an attorney certifies
  that to the best of his knowledge, information and belief, formed after an inquiry reasonable under
  the circumstances:

             (1) it is not being presented for any improper purpose, such as to harass, cause
                 unnecessary delay, or needlessly increase the cost of litigation;

             (2) the claims . . . and other legal contentions are warranted by existing law or
                 by a non-frivolous argument for extending, modifying or reversing existing
                 law or for establishment of new law;

             (3) the factual contentions have evidentiary support or, if specifically so
                 identified, will likely have evidentiary support after a reasonable opportunity
                 for further investigation or discovery; and




                                      EXHIBIT "A"
Case 2:19-cv-04237-SVW-PJW Document 18-2 Filed 07/03/19 Page 4 of 5 Page ID #:481
  Ryan M. Lapine; Joshua H. Herr
  June 10, 2019
  Page 2 of 3

             (4) the denials of factual contentions are warranted on the evidence, or, if
                 specifically so identified, are reasonably based on belief or a lack of
                 information.

  Fed.R.Civ.P. 11(b). As demonstrated in great detail in the enclosed draft Memorandum of Law in
  support of Mr. Silver’s Motion for Sanctions under Rule 11, the Complaint you have filed and are
  advocating on behalf of your clients appears to violate several, if not all, of those four prohibitions.

         First, the Complaint is clearly a SLAPP suit presented in bad faith for an improper purpose
  and to harass Mr. Silver. Your and your clients’ effort to deter Mr. Silver and his law firm from
  pursuing meritorious claims against your clients in the pending class action lawsuit styled Fabian
  v. Nano, et al., U.S. District Court - N.D. Cal. - Case No.: 4-19-cv-00054-YRG (“Fabian”) is not
  well-taken, and the impetus of your specious effort will be readily apparent and sanctioned when
  we address the Court about it.

          Second, all of the comments made by Mr. Silver at the May 2018 Blockchain Law Summit
  about the then-pending class action lawsuit styled Brola v. Nano, et al., U.S. District Court -
  E.D.N.Y. - Case No: 1:18-cv-02049-NG-RML (“Brola”) are absolutely immune from tort liability
  by Cal. Civil Code § 47(b)’s litigation privilege. The claims and other legal contentions set forth
  in the Complaint are not warranted by existing law or by a non-frivolous argument for extending,
  modifying, or reversing existing law or for establishment of new law. Case precedent on this is
  patently clear, and your Complaint will be stricken in short order.

          Third, the SLAPP suit you have brought is clearly barred by the Settlement Agreement
  (which included a Mutual General Release) entered into by your clients in the resolved Brola
  lawsuit -- a copy of which Mr. Seibert provided you last week because you represented to Mr.
  Seibert during your telephone call that you were unaware of the Settlement Agreement when you
  filed the Complaint. Again, the law on the subject of bringing a lawsuit on claims previously
  released by the party filing the lawsuit is unquestionably clear; and you and your clients will be
  sanctioned by the Court for ignoring that basic and unavoidable concept. Separately, you and your
  law firm will be sanctioned for violating Rule 11 by failing to conduct an adequate investigation
  before filing the Complaint -- an investigation that would have almost immediately revealed the
  existence of the Settlement Agreement and its complete bar to the claims asserted in the Complaint.

          Lastly, the factual contentions asserted in the SLAPP suit relating to Nano Foundation, Ltd.
  are particularly meritless and lack evidentiary support; as Mr. Silver never even once mentioned
  Nano Foundation, Ltd. during his presentation at the May 2018 Blockchain Law Summit. To the
  extent you argue that Nano Foundation, Ltd. is a successor or related entity to Mr. LeMahieu’s
  Hieusys LLC d/b/a Nano f/k/a RaiBlocks, the Settlement Agreement and Release would
  categorically bar the claims proffered in the Complaint. To the extent you argue that Nano
  Foundation, Ltd. has no connection whatsoever to Mr. LeMahieu’s corporate entities (whether
  Hieusys or Nano or some other related entity), then the privileged comments made at the
  Blockchain Law Summit likewise have no connection to Nano Foundation, Ltd. and cannot serve
  as a foundation for any of the claims asserted in the Complaint. Either way, the evidence does not,
  and will not, support any of the claims asserted in the Complaint -- which is the very reason why
  sanctions are available and enforced under Rule 11.
Case 2:19-cv-04237-SVW-PJW Document 18-2 Filed 07/03/19 Page 5 of 5 Page ID #:482
  Ryan M. Lapine; Joshua H. Herr
  June 10, 2019
  Page 3 of 3

         For the forgoing reasons, and pursuant Federal Rule of Civil Procedure 11, we demand that
  you promptly withdraw your Complaint. If you do not voluntarily withdraw with prejudice the
  Complaint within twenty-one (21) days of the date of service of this letter, we will ask the court to
  award attorney’s fees against both you and your clients, jointly and severally.

         I trust you and your clients will govern yourselves accordingly.



                                               Sincerely,


                                           Brandon S. Reif,
                                       for Reif Law Group, P.C.

  Enclosures
  cc:    F. Jason Seibert, Esq.
         David C. Silver
